                                   Case 3:20-bk-00393                 Doc 1       Filed 02/05/20            Page 1 of 8


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter       7
                                                                                                                             Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                North American Rail Solutions, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5000 U.S. Highway 17
                                  Suite 18 #233
                                  Fleming Island, FL 32003
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Clay                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 3:20-bk-00393                Doc 1         Filed 02/05/20              Page 2 of 8
Debtor    North American Rail Solutions, LLC                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                                  Relationship
                                                 District                                 When                              Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                    Case 3:20-bk-00393                 Doc 1       Filed 02/05/20            Page 3 of 8
Debtor   North American Rail Solutions, LLC                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                   Case 3:20-bk-00393                  Doc 1        Filed 02/05/20             Page 4 of 8
Debtor    North American Rail Solutions, LLC                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 4, 2020
                                                  MM / DD / YYYY


                             X   /s/ James R. Walker, Jr.                                                 James R. Walker, Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Richard R. Thames                                                     Date February 4, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Richard R. Thames
                                 Printed name

                                 Thames Markey & Heekin, PA
                                 Firm name

                                 50 North Laura Street
                                 Suite 1600
                                 Jacksonville, FL 32202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     904-358-4000                  Email address      abd@tmhlaw.net

                                 0718459 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                   Case 3:20-bk-00393               Doc 1      Filed 02/05/20             Page 5 of 8
Debtor     North American Rail Solutions, LLC                                               Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                   Chapter      7
                                                                                                                        Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Annapolis Junction Rail Solutions, LLC                                  Relationship to you               Subsidiary
           Middle District of FL, Jacksonville
District   Division                                   When                         Case number, if known
Debtor     Colorado Rail Solutions, LLC                                            Relationship to you               Subsidiary
           Middle District of FL, Jacksonville
District   Division                                   When                         Case number, if known
Debtor     Flint Rail Services, LLC                                                Relationship to you               Subsidiary
           Middle District of FL, Jacksonville
District   Division                                   When                         Case number, if known
Debtor     Lordstown, LLC                                                          Relationship to you               Subsidiary
           Middle District of FL, Jacksonville
District   Division                                   When                         Case number, if known
Debtor     Michigan Rail Services, LLC                                             Relationship to you               Subsidiary
           Middle District of FL, Jacksonville
District   Division                                   When                         Case number, if known
Debtor     Mid-West Rail Solutions, LLC                                            Relationship to you               Subsidiary
           Middle District of FL, Jacksonville
District   Division                                   When                         Case number, if known
Debtor     South Florida Rail Solutions, LLC                                       Relationship to you               Subsidiary
           Middle District of FL, Jacksonville
District   Division                                   When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5
                                      Case 3:20-bk-00393                 Doc 1      Filed 02/05/20          Page 6 of 8
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re       North American Rail Solutions, LLC                                                                Case No.
                                                                                 Debtor(s)                     Chapter      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                    2,500.00
              Prior to the filing of this statement I have received                                        $                    2,500.00
              Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:
                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:
                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  Attendance at Rule 2004 examination and communications incidental thereto.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Defense of adversary proceedings or other contested matters, complex Rule 2004 examinations, preparation of
               responses to discovery, and any other matters not expressly identified above.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 4, 2020                                                           /s/ Richard R. Thames
     Date                                                                       Richard R. Thames
                                                                                Signature of Attorney
                                                                                Thames Markey & Heekin, PA
                                                                                50 North Laura Street
                                                                                Suite 1600
                                                                                Jacksonville, FL 32202
                                                                                904-358-4000 Fax: 904-358-4001
                                                                                abd@tmhlaw.net
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                      Case 3:20-bk-00393                 Doc 1       Filed 02/05/20   Page 7 of 8




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      North American Rail Solutions, LLC                                                         Case No.
                                                                                 Debtor(s)             Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       February 4, 2020                                         /s/ James R. Walker, Jr.
                                                                      James R. Walker, Jr./Managing Member
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                        Case 3:20-bk-00393   Doc 1    Filed 02/05/20   Page 8 of 8



    x
    a
    M
    s
    A
    o
    t
    i
    d
    e
    r
    C
    {
    1
    k
    b
    }




North American Rail Solutions, LLC   FL Dept. of Revenue                   Lordstown, LLC
5000 U.S. Highway 17                 5050 W. Tennessee St.                 5000 U.S. Highway 17
Suite 18 #233                        Tallahassee, FL 32399                 Suite 18 #233
Fleming Island, FL 32003                                                   Fleming Island, FL 32003


Richard R. Thames                    FL Dept. of State                     Michigan Rail Services, LLC
Thames Markey & Heekin, PA           Clifton Building                      5000 U.S. Highway 17
50 North Laura Street                2661 Executive Center Dr.             Suite 18 #233
Suite 1600                           Tallahassee, FL 32301                 Fleming Island, FL 32003
Jacksonville, FL 32202

Annapolis Junction Rail Solu         Flint Rail Services, LLC              Mid-West Rail Solutions, LLC
5000 U.S. Highway 17                 5000 U.S. Highway 17                  5000 U.S. Highway 17
Suite 18 #233                        Suite 18 #233                         Suite 18 #233
Fleming Island, FL 32003             Fleming Island, FL 32003              Fleming Island, FL 32003


Anthony E. Napoli, Esq.              Flint Rail Services, LLC              Mid-West Rail Solutions, LLC
Central States Funds, SE and         5000 U.S. Highway 17,                 5000 U.S. Highway 17, Suite 18 #2
 SW Areas Pension Funds              Suite 18, #233                        Fleming Island, FL 32003
9377 W. Higgins Rd.                  Fleming Island, FL 32003
Rosemont, IL 60018

Central States Pension Fund          Freight Drivers & Helpers             South Florida Rail Solutions
9377 W. Higgins Rd.                  Local Union No. 557 Pension           5000 U.S. Highway 17
Rosemont, IL 60018-4938              9411 Philadelphia Rd., #S             Suite 18 #233
                                     Baltimore, MD 21237                   Fleming Island, FL 32003


Chubb                                General Motors, LLC
Chubb Lockbox 7345                   30001 Van Dyke
P.O. Box 7247                        Warren, MI 48090
Philadelphia, PA 19170-0001


Clara Beal, Personally and           Glovis America, Inc.
 as Guardian of Glenn Beal           17305 Von Karman Ave.
c/o Henry M. Hanflik, P.C.           Irvine, CA 92614
1380 S. Linden Rd.
Flint, MI 48532

Colorado Rail Solutions, LLC         Hartford, The
5000 U.S. Highway 17                 P.O. Box 660916
Suite 18 #233                        Dallas, TX 75266-0916
Fleming Island, FL 32003


CSX Transportation, Inc.             Internal Revenue Service
CSXT Govt. Billing                   P.O. Box 7346
P.O. Box 530192                      Philadelphia, PA 19101-7346
Atlanta, GA 30353-0192
